Citation Nr: 0309673	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the RO. 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the Boston RO in 
November 2002.



REMAND

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal.  

More specifically, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, No. 
02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), 
which interprets the VCAA to require that the veteran must be 
provided with notice of up to one year to provide any 
additional evidence to substantiate the claim on appeal.

In this case, the RO did not provide the veteran with notice 
of the VCAA.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, No. 02-7304, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  See also Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In this regard, the Board finds that the veteran has not been 
properly notified of the VCAA and that the RO has not 
fulfilled its duty to assist the veteran in this case with 
regard to the increased rating issue.  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

In light of the aforementioned due process violation, a 
remand in this case is necessary to afford the veteran the 
proper notice and assistance necessary to most effectively 
develop his claim of an increased rating for the service-
connected PTSD, currently evaluated as 50 percent disabling.  

In addition, any recent outstanding, relevant outpatient 
treatment records showing treatment for PTSD should be 
obtained and associated with the claims file.  

Moreover, as the last VA examination of record was conducted 
in December 2000, the veteran should be afforded another VA 
psychiatric examination to determine the current severity of 
the service-connected PTSD.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and Disabled American Veterans 
v. Sec'y of Veterans Affairs, No. 02-7304, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  In particular, the veteran must 
be notified that he has up to one year to 
provide any additional information in 
support of his claim.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers who have treated him for 
the service-connected PTSD, which have 
not previously been identified or 
obtained.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  In addition, the RO 
should obtain copies of all VA treatment 
records of the veteran, that are not 
currently in the claims folder.  The RO 
should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  Once obtained, all records 
must be associated with the claims 
folder.  

3.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to determine the current nature and 
extent of the veteran's service-connected 
PTSD.  All indicated tests must be 
conducted.  The claims folder and a copy 
of the general rating formula for rating 
mental disorders must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner is 
requested to use a multiaxial assessment, 
to assign a GAF score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  Where possible, the examiner 
should provide medical findings in terms 
consistent with the current criteria for 
rating psychiatric disorders.  The 
examiner should specifically opine as to 
whether the veteran's service-connected 
PTSD is severe enough to warrant the 
assignment of a 70 percent or a 100 
percent rating, according to the rating 
criteria.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the VCAA, Quartuccio, 
and Disabled American Veterans, supra, is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




